DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 4 depends from cancelled claim 3, as such the scope cannot be determined.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Claim 15 depends from cancelled claim 14, as such the scope cannot be determined.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-8, 10-13, 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LeBlanc et al. (US 2014/0029927A1).
LeBlanc discloses in reference to claim:

1.  Heatable motor-vehicle conduit 2 for transmission of a fluid medium, wherein the conduit includes an inner channel 4 for the transmission of the fluid medium and a tube wall 2 surrounding the inner channel, wherein inside the tube wall at least one heating channel 8/10 is provided extending in the longitudinal direction of the conduit, wherein at least one heating element 6 extending along the heating channel is disposed in the heating channel, the heating channel having an inner  wall and a  longitudinal slot with an initial position of such a width that the heating element 6 is surrounded over at least 85% of its circumference by the inner wall of the heating channel and by the material of the tube wall, wherein the heating channel 8/10 extends in a region of the outer surface of the tube wall, and wherein a longitudinal slot extending along the heating channel is provided in the outer surface of the tube wall, which longitudinal slot connects the heating channel to the outer surface of the tube wall, and wherein the tube wall forms an outer surface of the conduit. wherein the initial position of the longitudinal slot is defined by elastic restoring forces within the tube wall and is configured for insertion of the heating element through the longitudinal slot into the heating channel by applying a compressive force and temporarily widening the longitudinal slot.   Note heating element 6 is entirely surrounded by the inner wall of the channel and by the material of the tube wall. See Figures 4 and 5. Further note that the conduit 2 is separate from the sheath 16, therefore the longitudinal slots 8/10 are provided on the outer surface of the tube wall and connect the heating channel to the outer surface of the tube wall wherein the outer surface of the tube wall is the outer surface of the conduit.
Regarding limitations wherein the initial position of the longitudinal slot is defined by elastic restoring forces within the tube wall and is configured for insertion of the heating element through the longitudinal slot into the heating channel by applying a compressive force and temporarily widening the longitudinal slot.   Regarding the newly added limitations, note that the initial position of the opening to the heating element channel 8 or 10 in Figure 4 (read as the longitudinal slot), is defined by lips 11/12 and 13/14 and carries inherent elastic restoring forces since the material comprising the tube 2 is disclosed as an elastomer material. Clearly from figure 4, the lips (longitudinal slot) are configured for the insertion of the heating element through the lips (longitudinal slot) into the heating channel by temporarily overcoming the elastic restoring forces as necessary. It has been held that the recitation that an element is "configured for" performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. It is again noted that the lips 11/12, 13/14, are configured to temporarily widen as needed for the insertion of a heating element by the application of compressive force.  Additionally, the newly added limitations amount to a method of forming the device, even further, an intermediate step in forming the device, and fail to distinguish the apparatus from the prior art teaching all the claimed structural limitations such as LeBlanc. The method of forming the device is not 
 
    PNG
    media_image1.png
    304
    372
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    359
    343
    media_image2.png
    Greyscale



2.  Heatable motor-vehicle conduit according to claim 1, wherein the inner wall of the heating channel 8/10, which inner wall is formed by the material of the tube wall, of the inner circumference of the heating channel 8/10.  See figures 4 and 5 above.

 4. Heatable motor-vehicle conduit according to claim 3 (assumed to be dependent on claim 1), wherein the longitudinal slot (between lobes 11/12 and 13/14) is dimensioned such that the heating element can be in introduced into the heating channel through the longitudinal slot. See figures 4 and 5 above.


 
6.  Heatable motor-vehicle conduit according to claim 1, wherein the diameter D of the heating channel corresponds to 10 to 60% of the thickness d of the tube wall. See figures 4 and 5 above.
 
    PNG
    media_image3.png
    464
    482
    media_image3.png
    Greyscale

7.  Heatable motor-vehicle conduit according to claim 1, wherein the heating element is received in the heating channel at least sectionally with clearance. See figures 4 and 5 above.
 
8.  Heatable motor-vehicle conduit according to claim 1, wherein the heating channel extends parallel or essentially parallel to the longitudinal axis L of the conduit. See figures 4 and 5 above.
 

10.  Heatable motor-vehicle conduit according to claim 1, wherein at least two heating channels are provided, and wherein at least one heating element is disposed in each heating channel. See figures 4 and 5 above.
 

 
12.  Method for manufacturing a heatable motor-vehicle conduit according to claim 1, wherein first the tube wall with the inner channel surrounded by the tube wall and with at least one heating channel integrated into the tube wall is generated, and wherein subsequently thereto at least one heating element is pressed-in into the heating channel through the outer surface of the tube wall. See Figure 3 and 4
FIG. 3 is a section of the pipe assembly of FIG. 1 in a plane III in 
FIG. 2, during an initial step of a method according to the invention;  
FIG. 4 is a view similar to FIG. 3, during a subsequent step of the 
method according to the invention;
 
13.  Method according to claim 12, wherein the tube wall with the at least one heating channel integrated therein is generated by extrusion of at least one plastic material. 
According to one embodiment of the invention, the pipe is made of an elastomer, thermoplastic or elastomer thermoplastic material selected from the group consisting of ethylene-propylene-diene monomer (EPDM), of polyvinyl chloride (PVC) and of polypropylene-ethylene-propylene-diene monomer (PP-EPDM). 
 
Thus, such a pipe is flexible, which makes it possible to position it easily in a specific position.  Furthermore, such materials make it possible to produce the pipe by extrusion.
 



 
17.  Heatable motor-vehicle conduit according to claim 2, the inner wall of the heating channel, which inner wall is formed by the material of the tube wall, extends over at least 97% of the inner circumference of the heating channel. .   Note heating element 6 is entirely surrounded by the inner wall of the channel and by the material of the tube wall. See Figures 4 and 5

 

19.  Heatable motor-vehicle conduit according to claim 6, wherein the diameter D of the heating channel corresponds to 25 to 50% of the thickness d of the tube wall. See figures 4 and 5 above

    PNG
    media_image4.png
    553
    577
    media_image4.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc et al. (US 2014/0029927A1) in view of Verhaart (US 5713864).
LeBlanc discloses the claimed invention except for wherein the heating channel and the heating element received in the heating channel are disposed helically in the tube wall.

Note that the Applicant modified the dependency of claim 9 in the amendment filed 04/17/2020 removing dependency on claims 2-7, as such the allowability of the claim previously indicated is changed since the claim no longer can be read to require limitations of any of claims 2-7, including for example that the helical channel house a wire strand heating means. 
Since Verkaart discloses a heaing element (though not a wire strand heating element) provided in a channel on the outer surface of the tube wall and wherein that heating element and the channel are formed in a helical manner extending longitudinally, it would have been an obvious modification to the LeBlanc device to provide such a helical outer channel to more evenly spread the heat to the heated conduit. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc et al. (US 2014/0029927A1) in view of Bartlowe (US 2687626).
LeBlanc discloses the claimed invention as delineated above except wherein the initial position of the longitudinal slot is dimensioned that the heating channel accommodates the heating element in the initial position in a positively locking manner. 
Bartlowe discloses a similar heated conduit configuration wherein a heating element 14 is positively locked within a heating channel formed by a longitudinal slot having as claimed and clearly shown in the Fig.1 and Fig. 2. 

    PNG
    media_image5.png
    544
    435
    media_image5.png
    Greyscale

	It would have been obvious to one of skill in the art the modify the device of LeBlanc to include a configuration as taught by Bartlowe wherein the heating element is positively locked within the heating channel by the elastic forces.   It is noted that Bartlowe teaches a heating element with a resilient insulation 14 which is “pressed” into the slot 15, however as lips 12 of Bartlowe present a narrower opening than the heating element there exists a widening force from the resilient insulation during installation of the heating element which will cause a temporary, elastic, widening of the throat 15. As the Leblanc device uses elastic resilient material for the lips of the longitudinal slot, one of skill would find it obvious to use the elastic forces of the existing  resilient longitudinal slot lips to effect the positive locking engagement as at least an alternative to the use of the disclosed sheath 16 in order to reduce the number of parts of the assembly. 
, 10-13, 16-19, if Applicant disputes the anticipatory interpretation presented above, the claims are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc et al. (US 2014/0029927A1) in view of Bartlowe (US 2687626) as explained with reference to claim 20, mutatis mutandis.


Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. Applicant continues to argue the method of forming the device, namely the temporary widening of the elastic channel walls during the insertion of the heating element, as the distinguishing limitation of the claims. As noted previously the method of forming a device is not germane to the issue of patentability of the device.  Further is noted that the claim language continues to recite that the claimed longitudinal slot is configured for insertion of the heating element through the longitudinal slot by applying a compressive force and by temporarily widening the slot.  Looking at the Leblanc device, it is clear that the elastic conduit/channel assembly is configured for insertion of the heating element through the longitudinal slot into the heating channel.  Next is noted that the insertion of the heating element, i.e. pressing the heating element into the slot involves a compressive force, i.e. any force applied to the heating element intended to push the heating element into the channel is considered a compressive force.   Further note the under the anticipatory interpretation delineated above, the longitudinal slot of LeBlanc is without question configured for temporarily widening for any heating element wider than the throat of the channel.  It is again noted that the configured for language only requires that ability to perform the stated limitation. Applicant’s argument that the Examiner’s interpretation of configured  for is not appropriate is not persuasive.  Applicant argues that LeBlanc does not consider any temporary widening of the slot for insertion of the heating element, concluding therefore that LeBlanc does not . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tsc
/THOR S CAMPBELL/Primary Examiner, Art Unit 3761